United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, BRICK POST
OFFICE, Brick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0917
Issued: November 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2021 appellant filed a timely appeal from a November 26, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $6,474.86 for which she was without fault because she concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset for the period April 1 through October 12, 2019; and (2) whether
OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on March 21, 2005 appellant, then a 51-year-old clerk, sustained left
shoulder impingement syndrome when she pulled flats from a case while in the performance of
duty. Appellant stopped work on March 22, 2005. On November 8, 2005 and August 24, 2012
OWCP accepted that appellant sustained recurrences of disability on May 16, June 13, August 12,
and September 27, 2005 and March 29, 2012. It paid appellant wage-loss compensation on the
supplemental rolls effective May 10, 2005.
On October 8, 2019 SSA forwarded a completed Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form to OWCP. The form indicated that, beginning in
April 2019, appellant’s SSA rate with FERS was $1,415.00 and without FERS was $407.80.
OWCP, in a letter dated November 4, 2019, informed appellant that her compensation
would be offset by the portion of her SSA age-related retirement benefits attributable to her federal
service, effective November 9, 2019.
In a preliminary overpayment determination dated November 13, 2019, OWCP notified
appellant that she had received an overpayment of compensation in the amount of $6,474.86
because her wage-loss compensation benefits had not been reduced for the period April 1 through
October 12, 2019 by the portion of her SSA benefits that were attributable to her federal service.
It calculated the overpayment amount by determining the difference between h er SSA amount with
and without FERS for the stated period and adding this amount to find a total overpayment of
$6,474.86. OWCP further advised appellant of its preliminary overpayment determination that
she was without fault in the creation of the overpayment and requested that she complete an
overpayment action request form and an overpayment recovery questionnaire (Form OWCP-20),
and submit supporting financial documentation. Additionally, it notified her that she could request
a telephone conference, a final decision based on the written evidence, or a prerecoupment hearing.
OWCP allotted 30 days for appellant to respond.
On November 25, 2019 appellant completed an overpayment action request form and
requested that OWCP make a decision based on the written evidence. She claimed that she was
not aware of an offset because she was receiving SSA age-related retirement benefits and not SSA
disability benefits. In an accompanying Form OWCP-20 of even date, appellant reported monthly
income of $2,873.22, including SSA benefits of $1,279.00 and FECA compensation benefits of
$1,594.22. She reported monthly expenses which included: $1,480.00 for rent; $50.00 for water,
$120.00 for electric; $40.00 for gas; $25.00 for renter’s insurance; $240.00 for cable and internet
service; $200.00 for cell phones; $240.00 for car maintenance; $209.00 for car insurance; $250.00
for food; $150.00 for clothing; $75.00 for prescription and medical co -payments; $75.00 for
personal necessities; $200.00 for miscellaneous expenses; and $290.00 for credit card payments,
totaling $3,644.00. Appellant reported no funds. She submitted limited supporting documentation
of her income and expenses, consisting of bills for cell phone service in the amount of $656.95,
gas in the amount of $92.97, cable and internet service in the amount of $230.25, water and sewage
in the amount of $80.39, electric in the amount of $110.19, and a state tax bill for $406.72.
On March 10, 2020 OWCP received an election of benefits form signed by appellant on
January 14, 2020 in which she elected to receive Office of Personnel Management (OPM)
retirement benefits, effective March 31, 2020.
2

OWCP, by decision dated November 26, 2020, finalized the preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$6,474.86 for the period April 1 through October 12, 2019 for which she was not at fault, because
her FECA compensation payments were not offset by the portion of her SSA age-related retirement
benefits attributable to her federal service. It found that she was without fault in the creation of
the overpayment, but denied waiver of recovery because she did not provide financial
documentation supporting all of her reported expenses. OWCP required recovery of the
overpayment in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 However, section 8116 also limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.3 When an overpayment has been made
to an individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to , which the individual is
entitled.4
Section 10.421(d) of OWCP’s implementing regulations requires that it reduce the amount
of compensation by the amount of any SSA benefits that are attributable to the federal service of
the employee.5 FECA Bulletin No. 97-09 states that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$6,474.86 for which he was without fault, because she concurrently received FECA wage -loss
compensation and SSA age-related retirement benefits without an appropriate offset for the period
April 1 through October 12, 2019.
In its November 20, 2020 decision, OWCP found that an overpayment of compensation
was created for the period April 1 through October 12, 2019. The overpayment was based on the
evidence received from SSA with respect to retirement benefits paid to appellant. As noted, a
claimant cannot receive both compensation for wage loss and SSA age-related retirement benefits
2

Id. at § 8102(a).

3

Id. at § 8116.

4

Id. at § 8129(a).

5

20 C.F.R. § 10.421(d); see R.R., Docket No. 19-0104 (issued March 9, 2020); T.B., Docket No. 18-1449 (issued
March 19, 2019); L.J., 59 ECAB 264 (2007).
6

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

3

attributable to federal service for the same period. 7 The information provided by SSA established
that appellant received SSA age-related retirement benefits that were attributable to federal service
beginning April 1, 2019. OWCP, however, neglected to offset her FECA benefits until
October 12, 2019. Accordingly, the Board finds that it properly determined that appellant received
an overpayment of wage-loss compensation for the period April 1 through October 12, 2019.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 8
Recovery of an overpayment would defeat the purpose of FECA if such recovery would
cause hardship because the beneficiary from whom OWCP seeks recovery needs substantially all
of his or her current income (including compensation benefits) to meet current ordinary and
necessary living expenses and, also, if the beneficiary’s assets do not exceed a specified amount
as determined by OWCP. 9 Additionally, recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt or when an individual, in reliance on such
payment or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse. 10
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 11 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished. 12

7

5 U.S.C. § 8116(d)(2); see W.C., Docket No. 20-1241 (issued February 9, 2021); R.D., Docket No. 19-1598
(issued April 17, 2020); C.M., Docket No. 19-1451 (issued March 4, 2020); L.W., Docket No. 19-0787 (issued
October 23, 2019); J.T., Docket No. 18-1791 (issued May 17, 2019).
8

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
9

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2020).
10

Id. at § 10.437(a)(b).

11

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

12

Id. at § 10.438(b).

4

ANALYSIS -- ISSUE 2
The Board further finds that OWCP properly denied waiver of recovery of the
overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 13
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA because she has not provided the necessary supporting financial
information. Appellant submitted a completed Form OWCP-20 on November 25, 2019 and noted
a total monthly income of $2,873.22 and total monthly expenses of $3,644.00. However, she only
submitted limited supporting financial documentation of her cell phone, utility, and cable bills,
and a state tax bill. No other documentation supporting her purported income or expenses was
submitted. Although appellant had been advised to submit documentation substantiating all her
income and expenses in OWCP’s preliminary overpayment determination dated November 13,
2019, she failed to provide sufficient documentation of her income and expenses as required by
section 10.438 of its regulations. 14 OWCP, therefore, did not have the financial information
necessary to determine if appellant needed substantially all of her current income to m eet current
ordinary and necessary living expenses. 15
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment, which created the
overpayment. 16 Consequently, as she did not submit the information required under section 10.438
of OWCP’s regulations, which was necessary to determine her eligibility for waiver, OWCP
properly denied waiver of recovery of the overpayment. 17
Because appellant has not established that recovery of the overpayment wo uld defeat the
purpose of FECA or be against equity and good conscience, she has failed to establish that OWCP
acted improperly by denying waiver of recovery of the $6,474.86 overpayment. 18

13

Id. at § 10.436.

14

A.W., Docket No. 20-1210 (issued June 3, 2021); P.B., Docket No. 20-0862 (issued November 25,
2020); R.W., Docket No. 18-1059 (issued February 6, 2019).
15

Supra notes 11 and 14.

16

See D.B., Docket No. 21-0009 (issued June 7, 2021); P.B., supra note 14; G.G., Docket No. 19-0684 (issued
December 23, 2019); V.T., Docket No. 18-0628 (issued October 25, 2018).
17

See D.B., id.; G.G., id.; A.F., Docket No. 19-0054 (issued June 12, 2019); see S.B., Docket No. 16-1795 (issued
March 2, 2017).
18

See A.W., supra note 14; S.W., Docket No. 20-0363 (issued November 23, 2020); B.C., Docket No. 19-0629
(issued June 2, 2020).

5

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$6,474.86 for which he was without fault, because she concurrently received FECA wage -loss
compensation and SSA age-related retirement benefits without an appropriate offset for the period
April 1 through October 12, 2019. The Board further finds that OWCP properly denied waiver of
recovery of the overpayment. 19
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.J., Docket No. 19-1163 (issued September 22, 2020); J.R.,
Docket No. 19-1418 (issued March 4, 2020). As appellant was not in receipt of continuing wage-loss compensation
at the time of OWCP’s overpayment determination, the Board does not have jurisdiction over the method of recovery
of the overpayment in this case. See id.; Miguel A. Muniz, 54 ECAB 217 (2002); Lorenzo Rodriguez, 51 ECAB 295
(2000); 20 C.F.R. § 10.441.

6

